DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 12/17/2021.
Claim 1 has been amended.  Claims 2 and 5 have been canceled. Overall, claims 1 and 3-4  are pending in this application.
Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated.  All of the objections to the specification as failing to provide proper antecedent basis for the claimed subject matter have been overcome.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 07/22/2020.  These drawings are approved.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over any one of  Welte (Publication Number DE 102015105928B4) or Muller et al. (Muller) (Publication Number DE 102016204098A1) in view of Iwata et al. (Iwata) (JP52-132403).
	Regarding claim 1, Welte (as shown  in Figs. 1-11) or Muller (as shown in Figs. 1-15) discloses a vane pump (1 in Welte; 01 in Muller) having a pump flange (2 in Welte; 42 in Muller), a cam ring (12 in Welte; 43 in Muller), a pressure plate (3 in Welte; 03 in Muller) as well as at least one pin (6 in Welte; 21 in Muller) extending axially through the cam ring and the pressure plate, the pin being preloaded in an axial direction thereof by at least one spring element (5, 5a in Welte; 20, 22, 23 in Muller), wherein the pin has a pin flange (not numbered; however, read by the examiner as bolt head of the pin 6 in Welte; 211 in Muller), and the spring element (5, 5a in Welte; 20, 22, 23in Muller) is disposed between the pin flange (not numbered; however, read by the examiner as bolt head of the pin 6 in Welte; 211 in Muller) and the pump flange or the pressure 
	As shown in Fig. 2,  Iwata teaches at least one of the pin 40 extended axially through the pump flange 6, the cam ring 8 and the pressure plate 11. It would have been obvious to one having ordinary skill in the rotary vane pump art before the effective filing date of the claimed invention, to have utilized the at least one of the pin extended axially through the pump flange, as taught by Iwata in the Welte or Muller apparatus, since the use thereof would have reduced the noise associated with the operation of the vane pump and improved the durability of the rotary vane pump device.   
	Additionally, official notice is taken that it is well known used use at least one of the pin extended axially through the pump flange, the cam ring and the pressure plate.  It would have been obvious to one having ordinary skill in the rotary vane pump art before the effective filing date of the claimed invention to have utilized the at least one of the pin of Welte or Muller extended axially through the pump flange, as a matter of engineering expediency. 
	Regarding claim 3, Welte or Muller discloses wherein the spring element (5, 5a in Welte; 20, 22, 23 in Muller)  is a disc spring or cup spring.     
Note that the term “or” is to claimed in claim 3; therefore, any prior art being only read on one part, is applied to reject the claim 3.
.

Response to Arguments
3.	The amendment filed on 12/17/2021 has overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the Office action mailed on 09/02/2021.
	The applicants’ cooperation in explaining the claims subject matter more specific to overcome the claim rejection relating to indefinite claim language and 103 rejection is also appreciated. 	
4.	Applicants’ arguments with respect to claims 1 and 3-4 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746